Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Election/Restrictions
Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. §121:
I.   Claims 23 and 24, drawn to a method of treating uterine fibroids by administration of elagolix and ketoconazole
II.  Claims 25 and 26, drawn to a method of treating endometriosis by administration of elagolix and ketoconazole
III. Claim 27, drawn to a method of treating uterine fibroids by administration of elagolix, ketoconazole, 17-beta-estradiol, and norethindrone
IV. Claim 28, drawn to a method of treating endometriosis by administration of elagolix, ketoconazole, 17-beta-estradiol, and norethindrone
The inventions are distinct, each from the other, because they are directed to different disease indications (I/III vs II/IV) with different therapeutic compound combinations (I vs III and II vs IV)
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because these inventions require separate searches in medical and pharmaceutical databases.  
Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should Applicants traverse on the grounds that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622